Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 1-7 and 10-20 are pending. Claims 19 and 20 are withdrawn.
Claims 1-7 and 10-18  are under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,619,192
Claims 1-7 and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,619,192. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Additionally, instant claims 2-7 recite limitations that require measuring the largest diameter and obtaining an image stack of the droplets recited in instant claim 1.
Additionally, instant claim 18 recites producing a plurality of polydisperse droplets.
Claims 1 and 8 of U.S. Patent No. 10,619,192 recite methods for producing a plurality of polydisperse droplets comprising sample; amplifying the sample; associating the sample with a detectable agent; obtaining images to determine the presence or absence of detectable molecules in each droplet  and determining volume of droplets  and concentration of detectable sample in each droplet.
Furthermore, claims 11-14 of U.S. Patent No. 10,619,192 recite steps of determining the largest diameter of a droplet and the associated volume.

Therefore, although claims 1 and 8 of U.S. Patent No. 10,619,192 do not recite the same invention as claim 1 of the instant invention, it would have been obvious to one skilled in the art to modify a method of claims 1 and 8 of U.S. Patent No. 10,619,192 by including the additional features recited in claims 2-7 and 9-22  of U.S. Patent No. 10,619,192 as a skilled artisan would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for performing a digital assay as recited in claims 1-7 and 10-18 of the instant invention.  
	
Allowable Subject Matter

Claims 1-7 and 10-18 are free of the prior art.
 The closest art, Janaway et al.(WO2012135667) teach the steps of producing a plurality of polydisperse droplets, wherein at least some of the droplets comprise a sample; amplifying the sample(e.g. 0007-0009, pg. 2-3;para 0031-0039,pg. 5-7; para 0045, pg. 8; para 0055-0057; para 0059-0062, pg. 11-13);  and labeling the sample with a detectable agent (e.g. fluorescent dyes as in para 0084-0085,pg. 17).
Furthermore, Janaway teaches imaging analysis of droplets after amplification (e.g. para 0048, pg. 9; para 0110-0112, pg. 23-24).
Furthermore, Penfold(Langmuir 22.5 (2006): 2005-2015),  teaches obtaining an image stack of a droplet is known in the art (e.g. fluorescent dye Nile Red as in section 2.1, pg. 2006; nd para, Section 4.2, pg. 2010-2011; Fig. 3, pg. 2010).
 However, the prior art does not teach or fairly suggest the claimed combination of steps including determining a largest diameter of a droplet of a plurality of polydisperse droplets, wherein at least some droplets of the plurality of polydisperse droplets comprise a sample and determining a volume of the droplet from a largest diameter of the droplet as recited by the claimed method.
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Applicants’ arguments regarding rejections of the instant claims under 35. USC 112 are persuasive. 
Furthermore, in view of the amendment to the instant claims, Applicants’ arguments are persuasive regarding rejections of the instant claims under 35 USC 101.
 Therefore, these rejections are withdrawn.
With regards to the rejection of  the instant claims on the grounds of non-statutory double patenting, Applicants‘ arguments and the amendment have been fully considered and 
Therefore, claims 1-7 and 10-18 are also rejected  on the grounds of non-statutory double patenting.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on Monday - Friday 7:30-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639